Wyly, J.
The plaintiff appeals from the judgment dissolving the injunction sued out by it to restrain the executory process sued out by the defendant to enforce the payment of the price of three lots sold by the defendant to the plaintiff.
The objection that there was not sufficient evidence to authorize the order can not be examined on an injunction. The remedy was by appeal.
The city passed an ordinance authorizing the acquisition of the property, and under the charter the mayor had authority to carry into effect the ordinance and buy the lots from the defendant. Under the charter, the city of Shreveport had express authority to buy property. Authority to buy carries with it by implication authority to give notes for the price.
*710The objection that the defendant had no title to the lots is of no force. - No eviction has been complained of, and no tender or offer has been made to return the property to defendant. The city of Shreveport can not keep the property and refuse to pay the price.
The other objections are without weight.
The appeal is frivolous. As no damages have been asked, none can be granted.
Judgment affirmed.